Citation Nr: 0508255	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for right inguinal 
hernia, from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Army from 
March 1955 to March 1957.  
This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of this claim 
have been addressed.  

2.  The veteran has no current residuals of a right inguinal 
hernia.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residuals 
of a right inguinal hernia are not met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, § 4.114, 
Diagnostic Code 7338 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to a Compensable Evaluation for Right 
Inguinal Hernia

In an April 2002 rating decision, the RO granted the veteran 
service connection for a right inguinal hernia and assigned a 
noncompensable (zero percent) rating, effective from August 
9, 2001 under Diagnostic Code 7883.  After the veteran 
submitted additional private medical records, the RO issued 
an additional April 2002 rating decision which continued the 
noncompensable rating previously assigned for the veteran's 
hernia disability.

The veteran submitted a timely notice of disagreement (NOD) 
in December 2002.   The veteran filed a timely formal appeal 
in January 2004 after the RO issued a statement of the case 
(SOC) in October 2003 and sent the veteran another copy of 
the SOC in December 2003.

The Board notes that the current appeal arose from the rating 
assigned at the initial grant of service connection for the 
veteran's right inguinal hernia.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted a distinction between a claim 
for an increased rating for a service-connected disability 
and an appeal from the initial rating assigned for a 
disability upon service connection.  In this claim, veteran 
filed a timely NOD in December 2002 after an initial grant of 
service connection and the assignment of a noncompensable 
(zero percent) rating for the veteran's hernia disability in 
the RO's April 2002 rating decision.  The Board will evaluate 
the level of impairment due to the disability throughout the 
entire time of the claim as well as consider the possibility 
of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).
The veteran contends that an increased evaluation should be 
assigned for his service-connected right inguinal hernia.  
After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a compensable 
rating for his hernia disability.  

The veteran's right inguinal hernia is currently evaluated as 
noncompensable under Diagnostic Code 7338.  Under Diagnostic 
Code 7338, a noncompensable (zero percent) disability rating 
is warranted for an inguinal hernia that is small, reducible, 
without true hernia protrusion, or that is not operated but 
remediable.  A 10 percent disability rating is assigned for 
postoperative recurrent hernia that is readily reducible and 
well supported by a truss or belt.  A 30 percent rating is 
warranted for a small, postoperative recurrent, or unoperated 
irremediable hernia that is not well supported by truss, or 
not readily reducible.  A 60 percent disability rating is 
assigned for a large, postoperative, recurrent hernia that is 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  A 10 percent 
disability rating is added for bilateral involvement, 
provided that the second hernia is compensable.  The more 
severely disabling hernia is to be evaluated, and 10 percent 
added for the second hernia, if the latter is of compensable 
degree.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2004).

Available service medical records dated in February 1957 show 
that the veteran was diagnosed with right inguinal hernia.  
The examiner indicated that the veteran had a right indirect 
inguinal hernia that was small and asymptomatic.  It was 
noted that the veteran did not desire surgery as he was to be 
discharged during the next month.   

In a March 2002 VA examination report, it was noted that the 
veteran had not had any surgery related to an inguinal 
hernia.  The veteran stated that since the discovery of the 
hernia during service, he has had minimal complaints related 
to the hernia.  The veteran's only complaint during the 
examination related to the right inguinal hernia was that his 
"right testicle seems to be pulled up slightly into this 
area".  The examiner noted that a right inguinal hernia 
could be felt on digital examination with deep coughing.  It 
was further noted that the veteran's right inguinal area 
seemed to be a little fuller that the left inguinal area.  In 
addition, the examiner detailed that the hernia does not 
protrude into the scrotal area.  The veteran does not wear 
not has he ever worn a truss or belt.  A diagnosis of right 
inguinal hernia with no evidence of gross protrusion of the 
hernia sac.     

Private treatment records dated from September 1999 to 
January 2002 are void of any complaint, treatment, or 
diagnosis of inguinal hernia.  VA outpatient treatment 
records dated in February 2003 and February 2004 listed no 
diagnosis of inguinal hernia but noted that an impulse was 
felt in right inguinal canal on coughing.    

In a February 2004 VA examination report, the examiner noted 
that there was no history of hernia surgery.  The veteran 
complained of "retraction of the right testis into the groin 
at the time of orgasm".  The examiner noted that this 
complaint was due to a hyperactive cremasteric reflex and is 
not related to hernia.  The veteran also complained of 
experiencing some discomfort in the right groin when he 
lifts.  After examining the veteran in multiple different 
positions, the examiner stated that no right inguinal hernia 
was found during the examination.   

The Board acknowledges the veteran's complaints associated 
with his service-connected residuals of a right inguinal 
hernia and his belief that they warrant the receipt of a 
higher evaluation.  However, this is not borne out by the 
medical record and the veteran has not demonstrated that he 
has the medical expertise that would render competent his 
statements as to the current severity of his hernia 
disability.  His opinion alone cannot meet the burden imposed 
by 38 C.F.R. § 4.114 with respect to the current severity of 
his disability.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Statements submitted by the veteran qualify as 
competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).

The Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a noncompensable (zero percent) 
rating under Diagnostic Code 7338.  Competent medical 
evidence of record, including VA outpatient treatment records 
as well as VA examination reports, does not show that the 
veteran has any current symptoms of a right inguinal hernia.  
A compensable evaluation for the veteran's service-connected 
residuals of a right inguinal hernia is not warranted, as the 
evidence does not show that the veteran suffers from a 
postoperative recurrent hernia that is readily reducible and 
well supported by a truss or belt.  The veteran's complaints 
of discomfort alone do not support the assignment of a 
compensable rating.  Based on the above, the preponderance of 
the evidence is against the claim for entitlement to a 
compensable disability rating for a right inguinal hernia.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7338 (2004).

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2004).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected hernia disability.  
Moreover, as discussed above, the schedular criteria for a 
compensable rating under Diagnostic Code 7338 has not been 
shown.  In addition, it has not been shown that the service-
connected hernia disability alone has required frequent 
periods of hospitalization or produce marked interference 
with the veteran's employment.  For these reasons, the 
assignment of an extraschedular rating for the veteran's 
disability of right inguinal hernia is not warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. 

In this case, the issue concerning the evaluation of the 
veteran's hernia disability was initially raised in a notice 
of disagreement following the assignment of the initial 
disability evaluation.  As discussed below, the section 
5103(a) notice requirements were met for the underlying issue 
of service connection for the hernia.  Thus, VAOPGCPREC 8-
2003 holds that the section 5103(a) notice need not be sent; 
rather, the procedures of section 7105(d) apply.  

As for the section 5103(a) notice requirements concerning the 
underlying issue of service connection for the hernia, the 
Board finds that the VCAA notice requirements have been 
satisfied.  With regard to requirement (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
August 2001 informing him what was needed to establish 
entitlement to service connection.  With regard to 
requirements (2) and (3), the Board notes that the RO's 
letter also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the August 2001 letter 
explained that VA would obtain relevant records from any 
Federal agency (to include the military, VA, and the Social 
Security Administration), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the August 2001 
letter, the veteran was also informed that VA would assist 
him by providing a medical examination or getting a medical 
opinion if it was necessary to make a decision on his claim.  
Finally, with respect to requirement (4), the Board notes 
that it does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his claim.  As a practical 
matter, however, the veteran has been amply notified of the 
need to provide such evidence, both with respect to the 
underlying claim for service connection and the subsequent 
appeal for a higher rating.  In addition, the RO issued him a 
SOC in October 2003 that contained the complete text of 
38 C.F.R. § 3.159.  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran dated in August 2001.  However, 
at bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done-irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication-
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  


The Board notes that the August 2001 letter from the RO was 
sent to the veteran prior to the RO's April 2002 rating 
decision that is the basis of the veteran's appeal for the 
claim of entitlement to a compensable evaluation for right 
inguinal hernia.  The Board also finds that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the 
August 2001 letter as well as the October 2003 SOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the October 2003 SOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the August 2001 letter as well as the October 
2003 SOC issued by the RO.  The Board concludes that any 
defect in the notice requirements of the VCAA that may exist 
in this instance would not be prejudicial to the appellant.
 


B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran a letter in August 
2001 as well as a statement of the case (SOC) dated in 
October 2003, which informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to a compensable evaluation for his service-
connected hernia disability.  In addition to requesting 
service medical records, VA has obtained multiple VA 
examination report, VA outpatient treatment records, and 
private records identified by the veteran.  

VA requested the veteran's service medical records from the 
National Personnel Records Center (NPRC) in August 2001.  The 
NPRC reported during the same month that they did not have 
service medical records or SGO (Office of the Army Surgeon 
General) reports for the veteran, and that they had probably 
been accidentally destroyed in a 1973 fire at that facility.  
The Board finds that reasonable attempts were made to obtain 
identified relevant evidence as required under 38 C.F.R. 
§ 3.159(c).  See 38 C.F.R. § 3.159(c) (2004).  Fortunately, 
the veteran submitted service medical records dated in 
February 1957, which were used to establish entitlement to 
service connection for right inguinal hernia.    

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.




ORDER

Entitlement to an initial compensable evaluation for right 
inguinal hernia is denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


